Citation Nr: 0833634	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  99-04 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for dizziness.

3.  Entitlement to service connection for high and low blood 
pressure.

4.  Entitlement to service connection for a bilateral foot 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from November 1985 to March 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama, which denied, in pertinent part, 
the veteran's claims of service connection for headaches, 
dizziness, high and low blood pressure, and for a bilateral 
foot disability.  The veteran disagreed with this decision in 
September 1998.  He perfected a timely appeal in February 
1999 and requested a Travel Board hearing which was held at 
the RO before the undersigned in February 2002.  

In April 2003, the Board remanded the veteran's appeal to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C., for additional development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The competent medical evidence shows that the veteran's 
claimed headaches, dizziness, and high and low blood pressure 
are not related to active service

3.  The veteran does not experience any current bilateral 
foot disability which could be attributed to active service.


CONCLUSIONS OF LAW

1.  Service connection for headaches is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2007).

2.  Service connection for dizziness is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2007).

3.  Service connection for high and low blood pressure is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2007).

4.  Service connection for a bilateral foot disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.  The notice 
must be provided to a claimant before the initial unfavorable 
adjudication by the agency of original jurisdiction (AOJ).  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Here, the RO could not have provided the veteran with VCAA 
notice prior to the initial unfavorable rating decision 
because that decision was issued in November 1998, well 
before the VCAA's enactment.  In any event, pursuant to the 
Board's April 2003 remand, the RO provided the veteran with 
VCAA notice in June 2003.  The RO also provided the appellant 
with notice of the Dingess requirements in March 2006.  
Although this notice was provided after the November 1993 RO 
decision that is the subject of the current appeal, the Board 
notes that the claimant has had the opportunity to submit 
additional argument and evidence and to participate 
meaningfully in the adjudication process.  The veteran has 
not alleged any prejudice as a result of the untimely 
notification nor has any been shown.  As the veteran's claims 
are denied herein, no new disability ratings or effective 
dates for an award of benefits will be assigned.  
Accordingly, any defect with respect to that aspect of the 
notice requirement is rendered moot.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993); see also Dingess, 19 Vet. 
App. at 473.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the veteran's claims file.

The veteran has contended that there are additional service 
medical records documenting treatment for his claimed 
disabilities during active service.  Pursuant to the Board's 
April 2003 remand, the RO contacted the veteran and requested 
that he identify these records and/or provide copies of any 
service medical records which were in his possession.  In 
response, however, the veteran informed VA in June 2006 that 
he had no additional information or evidence to present in 
support of his claims.  A review of the claims file shows 
that the veteran's complete service medical records were 
obtained by the RO.  Thus, the duty to assist has been 
satisfied.    

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Pursuant to the Board's April 2003 remand, VA obtained an 
expert medical opinion as to the etiology of the veteran's 
claimed disabilities.  Thus, the Board concludes that 
additional examinations are not necessary.  And, as VA has 
fulfilled the duty to notify and assist to the extent 
possible, the Board can consider the merits of this appeal 
without prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

Service Connection

The veteran contends that he incurred headaches, dizziness, 
high and low blood pressure, and a bilateral foot disability 
during active service.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  
Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of postservice continuity of the same 
symptomatology" and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the postservice symptomatology.  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  
See Savage, 10 Vet. App. at 495-498.

A review of the veteran's service medical records shows there 
is no entrance examination report.  The veteran complained of 
10 days of right occipital headaches on outpatient treatment 
in September 1987.  His headaches were of insidious onset, 
usually during the day, but certain positions at night caused 
pain which woke him.  The impression was muscle tension 
headaches, myofascial pain due to stress.

A five-day blood pressure check report dated in July 1989 
shows a singe blood pressure reading of 144/82.

The veteran complained of dizziness and headaches which had 
lasted for 1 week on outpatient treatment in May 1990.  His 
blood pressure was 110/68.  The impressions included tension 
headaches.

On outpatient treatment in June 1990, the veteran complained 
of post-occipital headaches.  He reported that his dizziness 
was resolved completely.  The impression was tension 
headaches.

In September 1991, the veteran complained of unresolved bony 
pain following a motorcycle accident on August 28, 1991.  X-
rays of the veteran's feet were normal.

On periodic physical examination in June 1992, clinical 
evaluation was normal except for an appendectomy scar.  

At the veteran's separation examination in June 1993, his 
self reported medical history included: frequent or severe 
headaches, dizziness, high or low blood pressure, and foot 
trouble.  The examiner noted that the veteran's foot trouble 
had been resolved with treatment and without sequelae.  The 
clinical evaluation was normal except for mild pes cavus.  
His blood pressure reading was 132/88.

The post-service medical evidence shows that, on private 
outpatient treatment on February 16, 1998, the veteran's 
complaints included headaches which "seems to have resolved 
somewhat."  His medical history was "very unclear."  The 
assessment included hypertension questionably induced by 
steroid usage and headaches.

On private outpatient treatment on February 23, 1998, the 
veteran's complaints included headaches and "a little bit of 
dizziness ever[y] so often."  The assessment included 
hypertension "from last visit, seems to be resolved" and 
occasional headaches "probably secondary" to elevated blood 
pressure.

On private outpatient stress testing in March 1998, the 
veteran's blood pressure was 140/90, 150/90, 155/92, 160/90, 
and 165/90.  The private examiner administering the stress 
test noted that the veteran's blood pressure response was 
normal.  

The veteran was admitted to a private emergency room in March 
1998 with complaints of chest pain radiating to the left 
shoulder.  The final diagnoses included hypertension.

On VA outpatient treatment in October 2002, the veteran's 
complaints included chronic dizziness.  His blood pressure 
was 145/83.  The impressions included chronic dizziness 
"with a negative workup so far" and blood pressure under 
control.

In response to a request from the Board for a medical expert 
opinion concerning the etiology of the veteran's claimed 
disabilities, a VA physician determined in November 2002 
that, after a review of the claims file, the veteran's 
headaches, dizziness, and high blood pressure were not at 
least as likely as due to or the result of active service.  
The VA physician noted that there were only a few documented 
visits for treatment of complaints of headaches in the claims 
file.  "The primary visits for headaches were very few, 
indicating this was not a chronic debilitating problem."  
This examiner also distinguished the veteran's sole complaint 
of dizziness in September 1987 from the severe dizziness and 
syncope first treated first in 1997.  He also noted that the 
veteran's blood pressure was, at worst, "modestly elevated" 
during service when he complained of pain or fever and there 
was no clinical evidence of low blood pressure during the 
veteran's active service.

The Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for 
headaches, dizziness, high and low blood pressure, and a 
bilateral foot disorder.  While we have duly considered his 
assertions to the contrary, his service medical records show 
only complaints and treatment for headaches.  As the VA 
physician noted in November 2002, the veteran had few visits 
for headaches during active service "indicating this was not 
a chronic debilitating problem."  The veteran complained of 
dizziness in May 1990 but then reported that it had resolved 
completely in June 1990.  Although the veteran's foot x-rays 
were normal in September 1991, mild pes cavus was noted at 
his separation physical examination in June 1993.  It appears 
that the veteran first was treated for hypertension in 
February 1998, almost 5 years after service separation, when 
a private examiner questioned whether hypertension had been 
induced by steroid usage and/or headaches.

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
veteran's condition for many years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Simply put, service connection is not warranted in the 
absence of proof of current disability.

The post-service medical evidence shows no complaints or 
treatment for a bilateral foot disability or for dizziness.  
Instead, these records show that the veteran continued to 
complain of headaches and was treated for hypertension.  The 
veteran's hypertension was deemed apparently resolved in 
February 1998 but was noted following emergency room 
treatment in March 1998.  October 2002 VA outpatient 
treatment records show the conclusion was that veteran's 
blood pressure was under control and, while he continued to 
complain of chronic dizziness, his workup had been negative.  
After a review of the veteran's claims file, a VA physician 
determined in November 2002 that the veteran's claimed 
headaches, dizziness, and bilateral foot disability, and his 
current hypertension were not related to active service.

Additional evidence in support of the veteran's service 
connection claims for headaches, dizziness, high and low 
blood pressure, and a bilateral foot disability is his own 
lay assertions.  As a lay person, however, the veteran is not 
competent to opine on medical matters such as the etiology of 
medical disorders.  The record does not show, nor does the 
veteran contend, that he has specialized education, training, 
or experience that would qualify him to provide an opinion on 
this matter.  Accordingly, the veteran's lay statements are 
entitled to no probative value.  See Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Absent evidence of a medical nexus between active 
service and headaches, dizziness, and high or low blood 
pressure, and without evidence of any current bilateral foot 
disability which could be attributed to service, the Board 
finds that service connection is not warranted for any of 
these claimed disabilities.

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to service connection for headaches is denied.

Entitlement to service connection for dizziness is denied.

Entitlement to service connection for high and low blood 
pressure is denied.

Entitlement to service connection for a bilateral foot 
disability is denied.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


